 470DECISIONSOF NATIONALLABOR RELATIONS BOARDNashville Building & Construction Trades Council andCastner-Knott Dry Goods Store.Case 26-CC-198February 9, 1971DECISION AND ORDERBY CHAIRMAN JENKINS AND MEMBERS FANNING ANDJENKINSUpon charges duly filed by Castner-Knott DryGoods Store, herein called Castner-Knott, the Gener-al Counsel of the National Labor Relations Board, bythe Regional Director for Region 26, on July 7, 1970,issued a complaint alleging that Nashville Building &Construction Trades Council, herein called Respon-dent, had engaged and was engaging in unfair laborpractices within the meaning of Section 8(b)(4)(ii)(B)of the National Labor Relations Act, as amended.Copies of the charges, complaint, and notice of hear-ing before a Trial Examiner were duly served uponRespondent. Thereafter, Respondent duly filed its an-swer to the complaint.On July 30, 1970, Respondent, Castner-Knott, andthe General Counsel duly filed with the National La-bor Relations Board a stipulation of facts and anointmotion to transfer proceeding to the Board, in whichthe parties agreed that the formal papers and the Stip-ulation of Facts and the exhibits attached thereto andmade a part thereof constituted the entire record inthe case, and that no oral testimony was necessary ordesired by any of the parties. The parties waived ahearing before a Trial Examiner, the making of find-ings of fact and conclusions of law by the Trial Exam-iner, and the issuance of a Trial Examiner's Decision,and submitted the case for findings of fact, conclu-sions of law, and order directly by the Board.On August 3, 1970, the Board issued an Ordergranting the Motion, approving the Stipulation ofFacts, and making it a part of the record, and transfer-ring the case to the Board for the purpose of issuanceof a Decision and Order. Pursuant to leave granted inthe Order, briefs were duly filed by Respondent andthe General Counsel.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.Upon the basis of the Stipulation of Facts and theentire record in this case, the Board makes the follow-ing:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERSCastner-Knott is a wholly owned subsidiary ofMercantile Stores Company, Inc., and is engaged inthe retail sale of goods at its Nashville, Tennessee,places of business. In the course and conduct of itsbusiness operations, Castner-Knott had a gross vol-ume of business in excess of $500,000 during the past12months, and during this same period purchasedgoods and materials valued in excess of $50,000 di-rectly from points located outside the State of Tennes-see.McCrory-Sumwalt Construction Company, hereincalled McCrory, is a South Carolina corporation withits principal office located in Columbia, South Caroli-na.McCrory is engaged in various types of commer-cial construction, and during the past 12 monthsprovided services valued in excess of $50,000 outsidethe State of South Carolina.The parties stipulated, and we find, that Castner-Knott and McCrory are employers engaged in com-merce and in industries affecting commerce withinthe meaning of the Act.IITHE LABORORGANIZATION INVOLVEDThe parties stipulated, and we find, that Respon-dent is now, and has been at all times material herein,a labor organization within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESIn the summer of 1969, the owner of property inNashville,Tennessee, contractedwithnonunionbuilding firms for the construction of a group of storesto be known as the Rivergate Mall Shopping Center,herein called the Center. Respondent commenced acampaign of publicity releases and meetings to protesttheir use of nonunion construction labor. Thereafter,Respondent also commenced distributing handbills atthe entrances to a number of Nashville retail business-es (including Castner-Knott), which had agreed tobecome tenants in the Center. The handbills urged thegeneral public to refrain from patronizing such bus-inesses so long as they utilized the services of a nonun-ion construction contractor. There is no claim thatthis handbilling was unlawful.In February or March 1970 Castner-Knott enteredinto a contract with McCrory for the construction ofa building at the Center according to Castner-Knott'sspecifications.Beginning on Friday and Saturday, June 5 and 6,1970, and continuing on a similar weekly schedule, atleast to the time the Stipulation of Facts was signed,agents of Respondent appeared at each of the custom-er entrances to Castner-Knott's downtown store, lo-cated in front of each of the entrances holding stickswhich had placards affixed thereto reading:188 NLRB No. 69 NASHVILLE BLDG. & CONSTR. TRADES COUNCIL471Please Read HandbillsGiven At EachEntrance ToCastner-KnottsNashville Bldg. & Const. Trades CouncilPhotographs attached to the Stipulation of Facts asExhibits L, M, and N clearly show that the agents ofRespondent who stood and walked in front of theentrances holding the placards or signs were picketingwithin the common meaning of that term. The hand-billswere distributed by these agents, and read asfollows:potential customers of Castner-Knott, and to the pub-lic in general.Castner-Knott had no construction contract withany contractor at the Center other than McCrory.None of McCrory's employees at any time materialherein worked or performed any duty or were presentat Castner-Knott's downtown store.Respondent has no labor dispute with Castner-Knott concerning the wages, hours, or conditions ofemployment of any of Castner-Knott's employees.Respondent does, however, have a dispute with Cast-ner-Knott with respect to its utilization of the servicesofMcCrory.NOTICETO THE GENERAL PUBLICThe owners of RIVERGATE MALL SHOP-PING CENTER are constructing the Centerthrough contractors who do not meet the wageand benefit standards negotiated by unions be-longing to the Nashville Building and Construc-tion Trades Council, and now, in spite of theCouncil's public protest.CASTNER-KNOTThas shown its utter disregard for the welfare ofworking people in this community by contractingthe construction of its new store in RivergateMall to an OUT-OF-STATE CONTRACTOR,which will bring some workers from out-of-stateand which also does not meet the wages, workingconditions,and does not contribute to the pen-sion,health and welfare,and vacation benefitplans negotiated in this area by unions belongingto the Nashville Building and ConstructionTrades Council.Cut-rate wages injure the entire community,and it is not fair for wealthy merchants to buildnew stores with cut-rate labor unlesstheyalso cutthe profits and prices on their merchandise.CASTNER-KNOTT hasdemonstrated that itcares nothing about the welfare of working peo-ple in Nashville,and we ask that all people whowork for wages or salaries withhold their patron-age from CASTNER-KNOTT as long as CAST-NER-KNOTTcontinues to demonstrate that itisnot concerned about the welfare of workingpeople.Other agents of Respondent appeared simulta-neously on the sidewalks outside each customer en-trance to Castner-Knott's downtown store and alsopassed out these handbills. The handbills were distrib-uted to persons entering or leaving Castner-Knott, toConcluding FindingsA determination of the issues in this case is gov-erned by several interrelated provisions of the Act. Inpertinent part, Section 8(b)(4)(ii)(B) makes it an un-fair labor practice for a labor organization to "threat-en, coerce, or restrain" any person where an object isto force or require any person to cease doingbusinesswith any other person. On the other hand, a provisoo Section 8(b)(4)(B) makes an exemption for primarypicketing; and a further proviso to Section 8(b)(4)makes an exemption for "publicity, other than picket-ing," if the publicity is for the purpose of truthfullyadvising the public, including consumers and mem-bers of a labor organization, that the picketed persondistributes products obtained from an employer withwhom the labor organization has a primary labor dis-pute.Application of these provisions clearly shows, inour opinion, that Respondent went beyond the limitspermitted by the Act when it in effect picketed Cast-ner-Knott's customer entrances with appeals for ageneral consumer boycott, with an object of forcingor requiring Castner-Knott to cease doing businesswith nonunion contractors, particularly McCrory. Aswe have found above, Respondent stipulated that itsrepresentatives stood and walked in front of the cus-tomer entrances of the Castner-Knott store carryinglarge signs, such as are customarily carried by pickets.Although the signs merely requested all who saw themto read the handbills, the handbills in turn called foran unlimited general consumer boycott of Castner-Knott in order to force Castner-Knott to cease doingbusiness with out-of-state nonunion contractor.Wenote that Respondent's appeals were not limited tosuch Castner-Knott merchandise as was produced, ordistributed to Castner-Knott, by McCrory.Indeed,no such merchandise existed. Nor were the appealsmade merely by publicity other than picketing. It isclear, therefore, that neither of the exempting provisosreferred to above is applicable in this case.The Supreme Court of the United States, confront- 472DECISIONSOF NATIONALLABOR RELATIONS BOARDed with an analogous issue inN.L.R.B. v. Fruit &Vegetable Packers & Warehousemen, Local 760 [TreeFruits Labor Relations Committee],377 U.S. 58, care-fully examined the relevant legislative history andconcluded that it reflected a congressional plan toproscribe such consumer picketing as we have here,since the picketing was not limited to the merchandiseproduced or distributed to the retail store by anotherperson with whom the union had a legitimate primarylabor dispute. The Court stated (at p. 63) that a "un-ion appeal to the public at the secondary site not totrade at all with the secondary employer goes beyondthe goods of the primary employer, and seeks thepublic's assistance in forcing the secondary employerto cooperate wtih the union . . . ." Concluding thatsuch picketing would violate Section 8(b)(4)(ii)(B), theCourt quoted the following statement of Senator Ken-nedy as valid legislative history showing that the con-gressional purpose was to preservethe right to appeal to consumers by methods oth-er than picketing asking them to refrain frombuying goods made by nonunion labor and torefrain from trading with a retailer who sells suchgoods .... We were not able to persuade theHouse conferees to permit picketing in front ofthat secondary shop, but were able to persuadethem to agree that the union shall be free toconduct informational activity short of picketing.In other words, the union can hand out handbillsat the shop ... and can carry on all publicityshort of having ambulatory picketing .... [Idem,p. 70.]We accordingly found a violation of Section8(b)(4)(ii)(B) inLaundry, Dry Cleaning & Dye HouseWorkers International Union, Local No. 259 (Califor-nia Laundry & Linen Supply),164 NLRB 426. Wethere noted (at p. 428) that the picketing was notsufficiently identified with either a primary product ora primary employer to be considered as merely anattempt "to persuade customers not to buy the struckproduct," but rather was aimed at the neutral prem-isesgenerally. Even more pertinent, we again foundan 8(b)(4)(ii)(B) violation inBuilding and ConstructionTrades Council of Fond Du Lac County (Roger W.Peters Construction Co.),168 NLRB 606, where a un-ion picketed retail stores with signs appealing for ageneral consumer boycott for the reasons set forth inhandbills then and there being distributed. The hand-bills set forth that the stores were doing business witha nonunion building contractor at another location.We perceive no basis for a conclusion that conductsuch as that found unlawful inPeters Constructionwould nevertheless be lawful in the present case, be-cause, as Respondent appears to contend, Respon-dent had no active labor dispute with McCrory.Respondent's principal defense stems from an undulynarrow reading of the Act. Disregarding the pertinentstatutory language, which prohibits a labor organiza-tion from threatening, coercing, or restraining "anyperson" with an object of forcing or requiring "anyperson" to cease doing business with any other per-son, Respondent would reword the Act to permit it tothreaten Castner-Knott by the combined means ofgeneral consumer-boycott handbillsand picket signsaskingonly that the public read the handbills. Re-spondent insists that all thisactivitywas solely forcommunicational purposes,and nothing more thanthe expression of ideas within the constitutional guar-antee of free speech.At thesame time,however, Re-spondent concedes that its object was to applyeconomic pressure on Castner-Knott. But it urges thatthe object was not to change anyexistingbusinesrelationships, but only to "persuade" businessmen notto make anyfuturecontracts which wouldfail to meetunion standards.In the course of this argument, Re-spondent relies on negatives:itwasnotappealing toany employees, its appeal wasnotbased on any labordispute with any employers, its dispute with Castner-Knottwasnotadispute with an employer as such butrather with an owner or tenant, and its objects wasnotto get work for its members. Even so, we find theseconsiderations irrelevant as a matter of law. We notethat the facts are clear that Respondentwasappealingto potential customers to withhold their patronagefrom Castner-Knott as long as Castner-Knott "con-tinues"to do business with nonunion contractors.Respondent relies on two cases to support its de-fense:(1) Local Union No. 54, Sheet Metal WorkersInternational Association (Sakowitz Inc.),174 NLRBNo. 60. This case, however, did not involve picketing.Rather, it involvedo.Ilyhandbills, and thus fell withinthe express protection of the 8(b)(4) proviso.(2) Amal-gamated Food Employees Union, Local 590 v. LoganValley Plaza,391 U.S. 308. This case did not involveunion action directed against a secondary person.Rather, it involved economic picketing in support ofa labor dispute witha primaryemployer, and turnedon whether or not a State could nevertheless enjoinsuch primary action.We have carefully considered all Respondent's de-fenses, and for the reasons stated above,we find themto be without merit.CONCLUSION OF LAWBy picketing which threatened Castner-Knott witheconomic loss, with an object of forcing or requiringCastner-Knott to cease doing business with anotherperson,McCrory,Respondent has engaged in unfairlaborpracticesaffectingcommercewithin themeaning of Section 8(bX4)(ii)(B) and Section 2(6) and(7) of the Act. NASHVILLE BLDG. & CONSTR. TRADES COUNCIL473REMEDYThe General Counsel requested that since thehandbilling was part and parcel of Respondent's un-lawful picketing any further handbilling be pros-cribed for some appropriate period of time, and atleast for 30 days after the end of the picketing, so asto allow the handbills to again be separate and dis-tinct from the picketing in the mind of the public. Insupport of this request, the General Counsel woulddistinguish theFond Du Lac County (Peters Construc-tion)case,supra,on the ground that the handbillingthere was found to be a reasoned appeal to customers,whereas here it was a part and parcel of the unlawfulpicketing.We note in that case, however, that theBoard found it unnecessary to pass upon the legalityof the handbilling alone, on the ground that it wasmerely cumulative and in any event could not mate-rially affect the scope of the Board's Order. We fur-ther note that the case pointed out that seriousquestions would be raised under Section 8(c) of theAct and the first amendment to the U.S. Constitutionif the Act reached the handbills. The General Counselalso claims support inLawrence Typographical UnionNo, 570 (Kansas Color Press),169 NLRB No. 65. Thatcase, however, found that a union's conduct as awhole, of which certain handbilling was merely a part,followed the union's conventional picketing, and con-tinued to constitute unlawful picketing.Moreover,our order in that case did not proscribe handbilling,but rather enjoined only picketing. We therefore findtheGeneral Counsel's request unsupported by theauthorities he cites, and without merit. We leave forcompliance the hypothetical question whether possi-ble future handbilling constitutes a continuation ofthe picketing here found unlawful, rather than inde-pendent publicity other than picketing within themeaning of the proviso to Section 8(b)(4).tions Board hereby orders that Respondent, NashvilleBuilding & Construction Trades Council, Nashville,Tennessee, and its officers, agents, and representa-tives, shall:1.Cease and desist from picketing or otherwisethreatening, coercing, or restraining Castner-KnottDry Goods Store, or any other person engaged incommerce or in an industry affecting commerce,where an object thereof is forcing or requiring anyperson to cease doingbusinesswith McCrory-Sum-walt Construction Company, or to cease doing bus-inesswithany other person engaging in theperformance of construction or related activity at theRivergate Mall Shopping Center.2. Take the following affirmative action designed toeffectuate the policies of the Act.:(a) Post in itsmeetinghalls and those of unionsbelonging to it in Nashville, Tennessee, and all otherplaces hwere notices are customarily posted, copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, to be furnished by the Regional Directorfor Region 26, after being duly signed by an authoriz-ed representative of Respondent, shall be posted byRespondent immediately upon receipt thereof, andshall be maintained by it for 60 consecutive daysthereafter.Reasonable steps shall be taken by Re-spondent to insure that the notices are not altered,defaced, or covered by any othermaterial.Upon re-quest of the Regional Director, Respondent shall sup-ply him with a sufficient number of additional copiesfor posting by Castner-Knott Dry Goods Store, if itdesire to do so, at the site involved in this proceeding.(b) Notify said Regional Director, in writing, within20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.ORDERPursuant to Section10(c) of the National Labor1 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"PostedBy Order Of TheNational Labor Relations Board"shall be changed to read"Posted PursuantTo A Judgment Of The UnitedStatesCourt Of AppealsEnforcingAn OrderRelationsAct, as amended, the National Labor Rela-Of The National LaborRelations Board." 474DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTthreaten,coerce,or restrain Cast-ner-KnottDry GoodsStore, or any otherperson,where an object thereof is to force any person tocease doing businesswithMcCrory-SumwaltConstruction Company orto cease doing busi-ness withany otherperson engaged in the perfor-mance of construction or relatedactivity at theRivergate Mall Shopping Center.DatedByNASHVILLE BUILDING & CON-STRUCTIONTRADES COUNCIL(Labor Organization)(Representative)(Title)This is an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,746 FederalOffice Building, 167North Main Street,Memphis,Tennessee 38103, Tele-phone 901-534-3161.